DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Obvious double patenting rejections have be overcome with the submitted & approved Terminal Disclaimer. Amended claims in the RCE comprises a route specifically for non-IP Data Delivery (NIDD), a well-known term for 5G (3GPP) standards, for loading/offloading/congestion purpose between application server and a second mobile network now.  This prior art fails to describe this additional feature.
The closest prior art, Tanna (US 2018/0279115) describing a non-Internet Protocol (IP) data delivery network fig. 1), and Kobayashi (US 2002/0048750) describing selection of optimal route according to type of transmitted data, in combination with Khalid and Gilson, fail to render the amended/appended features along with other limitations as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469